DETAILED ACTION

In view of Applicant’s Petition filed on February 17, 2022, the examiner makes of record that the prosecution of the instant application has been reopened.

This Office action is in response to Applicant’s amendments filed May 27, 2022 and July 11, 2022.  Claims 1, 3, 14 and 16-17 have been amended.  Claims 4, 15 and 21-23 have been cancelled.  New claims 24-27 have been added.  Currently, claims 1, 3, 5-14, 16-20 and 24-27 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200421, 20200907, 20210609, 20210910, 20210922, and 20220124.

The rejection of claims 1, 3-15 and 18-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palla-Venkata et al, US 2012/0122998, is withdrawn in view of applicant’s amendments, remarks and 1.132 Declarations.

                                          NEW GROUNDS OF REJECTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al, US 2012/0122998.
Palla-Venkata et al, US 2012/0122998, discloses a liquid composition comprising 0.5-15% by weight of a surfactant selected from the group consisting of anionic surfactants, nonionic surfactants, amphoteric/zwitterionic surfactants, cationic surfactants, and mixtures thereof, wherein the anionic surfactant comprises 50-100% of the surfactants (see abstract and paragraphs 13-14), and 0.05-3.0% by weight of a low molecular weight, water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-150,000 (see paragraph 62).  Specifically, note Examples 1-6 in Table 2 which disclose compositions containing 5.5% by weight of sodium lauryl ether sulphate with 1 mole of ethylene oxide, 2.5% by weight of cocamide propylhydroxy sultaine, 1.5% by weight of carboxymethyl cellulose and adjunct ingredients.  
	Although Palla-Venkata et al generally discloses a liquid composition containing a low molecular weight, water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-150,000, the reference does not require such a water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-40,000 with sufficient specificity to constitute anticipation.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have formulated a liquid composition, as taught by Palla-Venkata et al, which contained a water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-40,000, because such liquid compositions fall within the scope of those taught by Palla-Venkata et al.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a liquid composition containing a water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-40,000 is expressly suggested by the Palla-Venkata et al disclosure and therefore is an obvious formulation.

Response to Arguments
Applicant's arguments filed May 27, 2022 and July 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that Palla-Venkata et al, US 2012/0122998, does not disclose a composition containing a polysaccharide having a molecular weight of from about 1,000-40,000 Daltons, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Palla-Venkata et al clearly discloses a liquid composition containing 0.05-3.0% by weight of a low molecular weight, water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-150,000 (see paragraph 62).  Accordingly, the examiner asserts that it would have been obvious for one of ordinary skill in the art to form a liquid composition, as taught by Palla-Venkata et al, that contained a water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-40,000, since such liquid compositions fall within the scope of those taught by Palla-Venkata et al.

Allowable Subject Matter
Claims 16-17, 20, 24 and 26-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 2, 2022